[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, a law firm, brought this complaint to collect fees and costs allegedly owed by the defendant. The defendant had denied the complaint, and filed two special defenses. The plaintiff denied the defenses.
The services rendered are as follows:
  1. A criminal matter rendering the son of the defendant, Robert:
    $3,322.50 Legal Fees 38.00 Costs
2. Review of real estate contract:
      $200.00 Fees 31.00 Costs
3. Vehicle Accident:
$29.28 Costs
Each of the matters was issued a new file report.
The criminal file had a billing summation, and a letter closing letter. The real estate matter, after the first conference, did not proceed. The vehicle accident was not pursued. Various members of the firm consulted with the defendant. The defendant offered no evidence on behalf of either special defense. CT Page 7520
"The determination of the credibility of witnesses and the weight to be given to the testimony of each witness is the exclusive function of the trial court, and, in view of its opportunity to observe the witness on the stand, its conclusion is rarely disturbed. (Citation omitted). Furthermore, the trier is entitled to draw all fair and reasonable inferences from the facts and circumstances which it finds established by the evidence." (Citation omitted). State v. Ryan, 23 Conn. Sup. 426, [23 Conn. Sup. 425], 430.
The plaintiff may recover the amount of $3,522.50 plus $99.28 as costs, with interest, and costs.
  Robert P. Burns Judge Trial Referee